
	

113 HCON 5 IH: Authorizing the use of Emancipation Hall in the Capitol Visitor Center for an event to celebrate the Mississippi River and its status as a vital resource of the United States.
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. CON. RES. 5
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mr. Walz submitted
			 the following concurrent resolution; which was referred to the
			 Committee on House
			 Administration
		
		CONCURRENT RESOLUTION
		Authorizing the use of Emancipation Hall in
		  the Capitol Visitor Center for an event to celebrate the Mississippi River and
		  its status as a vital resource of the United States.
	
	
		1.Use of emancipation hall for
			 event to celebrate the Mississippi River
			(a)AuthorizationEmancipation Hall in the Capitol Visitor
			 Center is authorized to be used on March 21, 2013, for an event to celebrate
			 the Mississippi River and its status as a vital resource of the United States
			 and what it represents as a indelible component of the Nation’s environment,
			 economy, cultural heritage, and history.
			(b)PreparationsPhysical
			 preparations for the event described in subsection (a) shall be carried out in
			 accordance with such conditions as may be prescribed by the Architect of the
			 Capitol.
			
